DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Independent claim 1 recites a statutory category (i.e. a machine) system for controlling a system comprising: a step-size adapter configured to: estimate a gradient indicating a direction of change of a set-point of the system, based on the tracking error, the consecutive measurements of the system output, and the consecutive measurements of the cost function of the system; determine a weight based on the tracking error and a difference between consecutive measurements of the system output; determine a covariance of the gradient, based on the weight and the difference the consecutive measurements of the system output; and determine a step-size based on a ratio of the covariance of the gradient to the gradient, wherein the step-size corresponds to a magnitude of the change of the set-point of the system.
Independent claim 6 recites a statutory category (i.e. a process) method for controlling a system comprising: “estimating a gradient”, “determining a weight”, “determining a covariance”, “determining a step-size” in a similar way as recited in the system claim 1.
The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “estimate a gradient” amounts to a mathematical optimization problem where preset mathematical algorithms such “a frequency domain approach in which a sinusoidal excitation signal and an averaging filter” are used.   “determine a weight”, “determine a covariance”, and “determine a step size” are all mathematical formulas such as “step-size corresponds to a magnitude of a change of the set-point based on the estimated gradient”.   Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: “an input interface configured to receive a tracking error, consecutive measurements of a system output, and consecutive measurements of a cost function of the system, wherein the tracking error is a difference between a set-point of the system and a measurement of the system output”    The “input interface” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “estimate” and “determine” steps above relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  Further, the “extremum-seeking controller”, “set-point optimizing performance of the system” and “feedback controller” amounts to reciting the words “apply it” because the results from the estimation and determination steps are utilized directly without any further analytical or manipulative steps (i.e. as an automaton) (see MPEP 2106.04(d)(I)). Further, the improvement is wholly enabled by the estimation and determination steps, and the modifying does not produce any further optimization (i.e. it merely implements the optimized structures from the abstract idea). Further, apart from using the results of the abstract idea, the manner of the modifying the controller is recited at a high-level of generality. The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the “input interface” step amounts to insignificant data-gathering.  Further, the “controller configured to control” amount(s) to reciting the words “apply it” (see MPEP 2106.05(f)). For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 2 – 5 and 7-11 recite(s) the same statutory category as the parent claim(s), and further recite additional bounds on the mathematical algorithms:   The further claimed limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)) since they further modify the “set point optimization” of the parent claim, and without changing its mathematical character.  For example, the “wherein the cost function of the system is a convex function bounded by a an upper bound and a lower bound, wherein the upper bound and the lower bound are scalars, and wherein an analytical form of the cost function is unknown” further limit the parent claim only in ways affecting the mathematical calculations and input values to those calculations.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations. The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations. For at least these reasons, the claim(s) are not patent eligible.


Allowable Subject Matter
The subject matter of claims 1-11 is found to be allowable over the prior art of record and would be considered allowable pending the USC 101 rejection given above. 

While the prior art shows extremum seeking control systems with covariance determination based on the gradient (see U.S. Patent Publication 2020/0149757 to Salsbury et al) and using that ratio calculation for controlling a system, the prior art does not show determining a step-size based on a ratio of the covariance of the gradient to the gradient, wherein the step-size corresponds to a magnitude of the change of the set-point of the system”.   It is this concept that defines the present application over the prior art of record.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117